                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

FITZGERALD RUSSAW, #202886,                    )
                                               )
       Petitioner,                             )
                                               )
       v.                                      )   CIV. ACT. NO. 1:17cv76-ECM
                                               )                 [WO]
KARLA JONES, et al.,                           )
                                               )
       Respondents.                            )

                                     OPINION and ORDER

       On February 13, 2019, the Magistrate Judge entered a Recommendation that the

Petitioner’s petition for writ of habeas corpus be denied. (Doc. 16). On March 1, 2019,

the Petitioner filed objections to the Recommendation of the Magistrate Judge. (Doc. 19).

The Court has carefully reviewed the record in this case, the Recommendation of the

Magistrate Judge, and the Petitioner’s objections. Upon an independent review of the file

in this case and for good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge be and is hereby

ADOPTED, the Petitioner’s objections be and are hereby OVERRULED, the petition for

writ of habeas corpus filed by Russaw on November 14, 2016, be and is hereby DENIED,

and the petition be and is hereby DISMISSED with prejudice.

       DONE this 25th day of March, 2019.


                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
